Olney, J.
Whilst I do not dissent from the opinion of the court, I would have been quite as well satisfied with a different construction of the statute. I see no very good reason for making this an exception to the general rule, by which the service of papers in the progress of a cause, though required by statute, need not affirmatively appear on the record to support the judgment. When the court has jurisdiction of the person and the cause, errors in the exercise of that jurisdiction ought not to be presumed. It is certainly illegal and erroneous to give judgment for want of answer to an amended complaint not served. The only question is, whether the service should appear of record. My brethren think it ought; and in this conclusion I acquiesce, rather than assume the attitude of dissent upon an unimportant question of mere practice.